           Case 2:19-cv-01998-RSL-MAT Document 33 Filed 07/10/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    STEVEN DARBY MCDONALD,

 9                                 Plaintiff,             CASE NO. C19-1998-RSL-MAT

10           v.
                                                          ORDER GRANTING MOTION FOR
11    SARA KARIKO, et al.,                                SUBSTITUTION OF COUNSEL

12                                 Defendants,

13

14          Plaintiff filed a Motion for Substitution of Counsel, seeking the withdrawal of counsel and

15   to proceed pro se. (Dkt. 31.) Defendants do not oppose the motion. (Dkt. 32.) Having considered

16   the request and finding it compliant with LCR 83.2(b)(1), the Court herein GRANTS plaintiff’s

17   motion. (Dkt. 31.) The Clerk is directed to send a copy of this Order to the parties and to the

18   Honorable Robert S. Lasnik.

19          DATED this 10th day of July, 2020.

20

21                                                       A
                                                         Mary Alice Theiler
22                                                       United States Magistrate Judge

23


     ORDER
     PAGE - 1
